Exhibit 10.1
 
RESTRUCTURING SUPPORT AGREEMENT
 
This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits and attachments
hereto, as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), dated as of May 4, 2014, is
entered into by and among GSE Holding, Inc. (“Parent”), GSE Environmental, Inc.
(f/k/a Gundle/SLT Environmental, Inc.) (“GSE”), and their subsidiaries GSE
Environmental LLC and SynTec, LLC (collectively the “Company” or the “Debtors”),
and certain holders of the First Lien Loans (as defined below) parties hereto
from time to time (together with their respective successors and permitted
assigns, the “Consenting Lenders”).  The Company, each Consenting Lender, and
any subsequent person or entity that becomes a party hereto in accordance with
the terms hereof are referred to herein as the “Parties” and individually as a
“Party”.  Capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Joint Plan (as defined below).
 
PRELIMINARY STATEMENTS
 
WHEREAS, as of the date hereof, the Consenting Lenders hold, in the aggregate,
100% of the aggregate outstanding principal amount of the loans (the “First Lien
Loans”) under that certain First Lien Credit Agreement, dated as of May 27, 2011
(as amended from time to time and with all supplements and exhibits thereto, the
“First Lien Credit Agreement”), by and between GSE Environmental, Inc. and the
financial institutions from time to time party thereto;
 
WHEREAS, the Company and the Consenting Lenders have agreed to implement a
restructuring (the “Restructuring Transaction”) pursuant to a joint plan of
reorganization under chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101-1532 (as amended, the “Bankruptcy Code”), the form of which is attached
hereto as Exhibit A (the “Joint Plan”);
 
WHEREAS, the Company has agreed to commence voluntary, pre-arranged
reorganization cases (to be jointly administered) under chapter 11 of the
Bankruptcy Code for the Debtors (the “Chapter 11 Cases”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) to effect
the Restructuring Transaction;
 
WHEREAS, the Joint Plan is the product of arm’s-length, good faith negotiations
between the Company and the Consenting Lenders and their respective
professionals; and
 
WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Joint Plan.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
 
1.  
Joint Plan.

 
The Joint Plan is expressly incorporated herein by reference and made part of
this Agreement as if fully set forth herein.  The Joint Plan sets forth the
material terms and conditions of the Restructuring Transaction; however, the
Joint Plan is supplemented by the terms and conditions of this Agreement.  In
the event of any inconsistency between the Joint Plan and this Agreement, the
Joint Plan shall control.
 
 
 

--------------------------------------------------------------------------------

 
2.  
Definitions.

 
As used in this Agreement, the following terms have the following meanings:
 
(a) “Agreement” has the meaning set forth in the Preamble.
 
(b) “Company” has the meaning set forth in the Preamble.
 
(c) “Confirmation Order” means a Final Order of the Bankruptcy Court confirming
the Joint Plan pursuant to section 1129 of the Bankruptcy Code, which order
shall be materially consistent with this Agreement.
 
(d) “Consenting Lenders” has the meaning set forth in the Preamble.
 
(e) “Debtors” has the meaning set forth in the Preamble.
 
(f) “DIP Financing” means the postpetition financing arrangements for the
purpose of funding the Chapter 11 Cases, the material terms of which shall be
acceptable to the Consenting Lenders.
 
(g) “DIP Facility Motion” means the motion seeking approval of the DIP
Financing.
 
(h) “Disclosure Statement” means the disclosure statement for the Joint Plan, as
amended, supplemented, or otherwise modified from time to time, that describes
the Joint Plan and is prepared and distributed in accordance with, among other
things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code, rule 3018 of
the Federal Rules of Bankruptcy Procedure and other applicable law, and which
shall be materially consistent with this Agreement.
 
(i) “Disclosure Statement Motion” means a motion of the Debtors, and all related
implementing documents, agreements, exhibits, annexes, and schedules, as such
documents may be amended, modified, or supplemented from time to time,
requesting entry of an order approving, among other things, (a) the Disclosure
Statement, (b) the solicitation and notice procedures with respect to
confirmation of the Joint Plan, (c) the form of ballots and notices in
connection therewith, and (d) scheduling certain dates with respect thereto,
including, without limitation, a joint hearing to consider confirmation of the
Joint Plan.
 
(j) “Disclosure Statement Order” means an order of the Bankruptcy Court granting
the relief requested in the Disclosure Statement Motion.
 
(k) “Effective Date” means the effective date of the Joint Plan.
 
 
2

--------------------------------------------------------------------------------

 
(l) “Exit Financing” means a financing facility entered into by the Reorganized
Debtors on the Effective Date, the terms and amount of which shall be acceptable
to the Company and each Consenting Lender in its sole discretion.
 
(m) “Final Order” means an order or judgment of the Bankruptcy Court (or any
other court of competent jurisdiction) entered by the Clerk of the Bankruptcy
Court (or such other court) on the docket in the Chapter 11 Cases (or the docket
of such other court), which has not been modified, amended, reversed, vacated,
or stayed and as to which (a) the time to appeal, petition for certiorari, or
move for a new trial, stay, reargument, or rehearing has expired and as to which
no appeal, petition for certiorari or motion for new trial, stay, reargument, or
rehearing shall then be pending or (b) if an appeal, writ of certiorari, new
trial, stay, reargument, or rehearing thereof has been sought, such order or
judgment of the Bankruptcy Court (or other court of competent jurisdiction)
shall have been affirmed by the highest court to which such order was appealed,
or certiorari shall have been denied, or a new trial, stay, reargument, or
rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari or move for a
new trial, stay, reargument or rehearing shall have expired, as a result of
which such order shall have become final in accordance with rule 8002 of the
Federal Rules of Bankruptcy Procedure; provided that the possibility that a
motion under rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Federal Rules of Bankruptcy Procedure, may be filed relating to
such order, shall not cause an order not to be a Final Order.
 
(n) “First Day Pleadings” means any motions or applications, other than
ministerial first day motions, filed by the Company on the Petition Date (as
defined herein), which motions shall be materially consistent with this
Agreement.
 
(o) “First Lien Loan Claims” means any and all claims arising under the First
Lien Credit Agreement or First Lien Loans.
 
(p) “GSE” has the meaning set forth in the Preamble.
 
(q) “Kirkland” means Kirkland & Ellis LLP, counsel to the Company.
 
(r) “Moelis” means Moelis & Company, financial advisor to the Company.
 
(s) “Parent” has the meaning set forth in the Preamble.
 
(t) “Party” or “Parties” has the meaning set forth in the Preamble.
 
(u) “Plan Process Documents” means all agreements, instruments, pleadings,
orders, or other related documents utilized to implement the Joint Plan and to
obtain confirmation of the Joint Plan, including, but not limited to, the Joint
Plan, the Plan Supplement, the Disclosure Statement, the Disclosure Statement
Motion, the Disclosure Statement Order, and the Confirmation Order, each of
which shall contain terms and conditions materially consistent with this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
(v) “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Joint Plan.
 
(w) “Requisite Consenting Lenders” means, as of any date of determination,
Consenting Lenders holding at least 66% of the outstanding principal amount of
the First Lien Loans held by the Consenting Lenders in the aggregate as of such
date.
 
(x) “Restructuring Documents” means the Plan Process Documents and the First Day
Pleadings.
 
(y) “Restructuring Support Effective Date” means the date upon which this
Agreement becomes effective and binding on the Parties in accordance with the
provisions of Section 10 hereof.
 
(z) “Restructuring Support Period” means the period commencing on the
Restructuring Support Effective Date and ending on the date on which this
Agreement is terminated in accordance with Section 5 hereof.
 
(aa) “Richards, Layton” means Richards, Layton & Finger, PA, Delaware counsel to
the Consenting Lenders.
 
(bb) “Solicitation” means the solicitation of votes in connection with the Joint
Plan pursuant to the Disclosure Statement Order.
 
(cc) “Wachtell” means Wachtell, Lipton, Rosen & Katz, counsel to the Consenting
Lenders.
 
3.  
Agreements of the Consenting Lenders.

 
(a) Support of Restructuring Transaction.  Subject to the satisfaction of the
conditions contained in Section 3(b) hereof, each Consenting Lender agrees that,
for the duration of the Restructuring Support Period, such Consenting Lender
shall:
 
(i) support, and take all reasonable actions necessary or reasonably requested
by the Company to facilitate the implementation or consummation of, the
Restructuring Transaction (including, but not limited to, the approval of the
Disclosure Statement Order, the Solicitation and the consummation of the
Restructuring Transaction pursuant to the Joint Plan), and the approval by the
Bankruptcy Court of the Restructuring Documents;
 
(ii) support, and take all reasonable actions necessary or reasonably requested
by the Company to facilitate the implementation and approval by the Bankruptcy
Court of the DIP Facility;
 
(iii) support, and take all reasonable actions necessary or reasonably requested
by the Company to facilitate the implementation and approval by the Bankruptcy
Court of the Exit Financing,
 
 
4

--------------------------------------------------------------------------------

 
(iv) backstop the funding of the Exit Financing in the event the Company is
unable to secure the Exit Financing from a third-party;
 
(v) negotiate in good faith, use best efforts, and take all reasonable actions
necessary to execute a Shareholder Agreement on or prior to the date that is
fourteen (14) days after the Petition Date;
 
(vi) not (A) directly or indirectly seek, solicit, vote its First Lien Loan
Claims for, support, or encourage the termination or modification of the
exclusive period for the filing of any plan of reorganization, proposal or offer
of dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets, or
restructuring of the Company other than the Restructuring Transaction, or (B)
take any other action, including, but not limited to, initiating any legal
proceedings or enforcing rights as a holder of the First Lien Loan Claims, that
is inconsistent with this Agreement or the Restructuring Documents, or is
reasonably likely to prevent, interfere with, delay, or impede the
implementation or consummation of the Restructuring Transaction (including, but
not limited to, the Bankruptcy Court’s approval of the Restructuring Documents,
the Solicitation, or confirmation of the Joint Plan);
 
(vii) (A) subject to the receipt of the Disclosure Statement, timely vote, or
cause to be voted, its First Lien Loan Claims to accept the Joint Plan by
delivering its duly executed and completed ballot or ballots, as applicable,
accepting the Joint Plan on a timely basis following commencement of the
Solicitation, and (B) not change or withdraw such vote (or cause or direct such
vote to be changed or withdrawn); provided, however, that, subject to only those
remedies available to the Debtors set forth in section 12 of this Agreement,
such vote may, upon written notice to the Company and the other Parties, be
revoked (and, upon such revocation, deemed void ab initio) by any of the
Consenting Lenders at any time following the expiration of the Restructuring
Support Period;
 
(viii) timely vote or cause to be voted its First Lien Loan Claims against, and
not consent to, or otherwise directly or indirectly support, solicit, assist,
encourage, or participate in the formulation, pursuit, or support of, any
restructuring or reorganization of the Company (or any plan or proposal in
respect of the same) other than the Restructuring Transaction;
 
(ix) support the releases and customary exculpation, injunction, and discharge
provisions provided for in the Joint Plan;
 
 
5

--------------------------------------------------------------------------------

 
(x) not directly or indirectly arrange, fund, participate in, or consent to any
exit facility or other financing, rights offering, or issuance of debt or equity
securities in connection with any reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets, or
restructuring of the Company (through a plan of reorganization or otherwise)
other than in connection with the Restructuring Transaction; and
 
(xi) not directly or indirectly support, encourage, participate in, or consent
to any reorganization, merger, consolidation, business combination, joint
venture, partnership, sale of assets, or restructuring of the Company other than
the Restructuring Transaction.
 
(b) Certain Conditions.  The obligations of each Consenting Lender set forth in
Section 3(a) hereof are subject to the following conditions:
 
(i) this Agreement shall have become effective in accordance with the provisions
of Section 10 hereof; and
 
(ii) this Agreement shall not have terminated in accordance with the terms of
Section 5 hereof.
 
(c) Rights of Consenting Lenders Unaffected.  Nothing contained herein shall
(i) limit (A) the ability of a Consenting Lender to consult with other
Consenting Lenders or the Company or (B) the rights of a Consenting Lender under
any applicable bankruptcy, insolvency, foreclosure, or similar proceeding,
including, without limitation, appearing as a party in interest in any matter to
be adjudicated in order to be heard concerning any matter arising in the
Chapter 11 Cases, in each case, so long as such consultation or appearance is
not inconsistent with the Consenting Lender’s obligations hereunder or under the
terms of the Joint Plan and is not intended or reasonably likely to materially
delay or prevent confirmation or the consummation of the Restructuring
Transaction; (ii) limit the ability of a Consenting Lender to sell or enter into
any transactions in connection with the First Lien Loans, subject to the terms
hereof; or (iii) limit the rights of any Consenting Lender under the Credit
Agreement or constitute a waiver or amendment of any provision of the Credit
Agreement, subject to the terms of Section 3(a) hereof.
 
(d) Transfers.  Each Consenting Lender agrees that, for the duration of the
Restructuring Support Period, such Consenting Lender shall not sell, transfer,
assign or otherwise dispose of (including by participation), in whole or in
part, any of the First Lien Loans or any First Lien Loan Claims (collectively,
“Transfer”), unless the transferee thereof either (i) is a Consenting Lender or
(ii) prior to such Transfer, agrees in writing for the benefit of the Parties to
become a Consenting Lender and to be bound by all of the terms of this Agreement
(including with respect to any and all claims or interests it already may hold
against or in the Company prior to such Transfer) by executing the joinder
attached hereto as Exhibit B (the “Joinder Agreement”), and delivering an
executed copy thereof, within two (2) business days of closing of such Transfer,
to Wachtell and Kirkland, in which event (x) the transferee (including the
Consenting Lender transferee, if applicable) shall be deemed to be a Consenting
Lender hereunder to the extent of such transferred rights and obligations and
(y) the transferor shall be deemed to relinquish its rights (and be released
from its obligations) under this Agreement to the extent of such transferred
rights and obligations.  Each Consenting Lender agrees that any Transfer of
First Lien Loans or any First Lien Loan Claims that does not comply with the
terms and procedures set forth herein shall be deemed void ab initio, and the
Company and each other Consenting Lender shall have the right to enforce the
voiding of such transfer.  Notwithstanding anything contained herein to the
contrary, during the Restructuring Support Period, a Consenting Lender may
Transfer any or all of its holdings of  First Lien Loans or First Lien Loan
Claims to any entity that, as of the date of the Transfer, controls, is
controlled by or is under common control with such Consenting Lender; provided,
however, that such entity shall automatically be subject to the terms of this
Agreement and deemed a Party hereto and shall execute a Joinder Agreement
hereto.
 
 
6

--------------------------------------------------------------------------------

 
(e) Additional Claims.  To the extent any Consenting Lender (a) acquires
additional First Lien Loans or (b) holds or acquires any other loans or claims
against the company, each such Consenting Lender agrees that such obligations
shall be subject to this Agreement and that, for the duration of the
Restructuring Support Period, it shall vote (or cause to be voted) any such
additional obligation in a manner consistent with Section 3(a) hereof.
 
4.  
Agreements of the Company.

 
(a) Affirmative Covenants.  The Company agrees that, so long as this Agreement
has not been terminated in accordance with its terms, unless (x) otherwise
expressly permitted or required by this Agreement (including, without
limitation, Section 23) or the Joint Plan, or (y) otherwise consented to in
writing by the Requisite Consenting Lenders the Company shall, and shall cause
each of its direct and indirect subsidiaries to, directly or indirectly, do the
following:
 
(i) commence the Chapter 11 Cases no later than May 4, 2014 (the date of
commencement of the Chapter 11 Cases, the “Petition Date”);
 
(ii) file with the Bankruptcy Court on the Petition Date the (A) DIP Facility
Motion and (B) the First Day Motions;
 
(iii) file the Disclosure Statement Motion with the Bankruptcy Court as soon as
reasonably practicable and in no event later than the date that is three (3)
days after the Petition Date;
 
(iv) use best efforts to obtain approval of the DIP Facility on an interim basis
by entry of an order of the Bankruptcy Court as soon as reasonably practicable
and in no event later than the date that is three (3) business days after the
Petition Date;
 
 
7

--------------------------------------------------------------------------------

 
(v) use best efforts to obtain approval on a final basis of the DIP Facility by
entry of an order of the Bankruptcy Court (which order shall be in form and
substance reasonably acceptable to the Requisite Consenting Lenders), as soon as
reasonably practicable and in no event later than the date that is twenty-eight
(28) days after approval of the DIP Facility on an interim basis;
 
(vi) use best efforts to obtain entry by the Bankruptcy Court of the Disclosure
Statement Order no later than forty-five (45) days after the Petition Date;
 
(vii) commence the Solicitation no later than seven (7) days after entry of the
Disclosure Statement Order;
 
(viii) use best efforts to obtain entry by the Bankruptcy Court of the
Confirmation Order no later than forty-five (45) days after the Bankruptcy
Court’s entry of the Disclosure Statement Order;
 
(ix) the effective date of the Joint Plan shall have occurred no later than
twenty-one (21) days after the Bankruptcy Court’s entry of the Confirmation
Order;
 
(x)  (A) support and take all reasonable actions necessary or reasonably
requested by the Consenting Lenders to facilitate the Restructuring Transaction,
including the solicitation, confirmation, and consummation of the Joint Plan,
(B) not take any action that is inconsistent with, or that would delay or impede
the Restructuring Transaction, including, without limitation, solicitation,
confirmation, or consummation of the Joint Plan, and (iii) support the releases
and customary exculpation, injunction, and discharge provisions provided for in
the Joint Plan;
 
(xi) maintain their good standing under the laws of the state or other
jurisdiction in which they are incorporated or organized;
 
(xii) timely file a formal written objection to any motion filed with the
Bankruptcy Court by any party seeking the entry of an order (A) directing the
appointment of an examiner with expanded powers or a trustee, (B) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code or (C)
dismissing the Chapter 11 Cases;
 
(xiii) timely file a formal written objection to any motion filed with the
Bankruptcy Court by any party seeking the entry of an order modifying or
terminating the Company’s exclusive right to file and/or solicit acceptances of
a plan of reorganization;
 
 
8

--------------------------------------------------------------------------------

 
(xiv) timely file a formal written response in opposition to any motion or
objection filed with the Bankruptcy Court by any party objecting to the motion
to approve the DIP Facility;
 
(xv) promptly notify the Consenting Lenders in writing of any governmental or
third party complaints, litigations, investigations, or hearings (or
communications indicating that the same may be contemplated or threatened);
 
(xvi) comply in all respects with the covenants contained in the DIP Facility;
 
(xvii) take all actions contemplated by the Joint Plan; and
 
(xviii) regardless of whether the Restructuring Transaction is consummated, the
Company shall promptly pay in cash upon demand any and all reasonable and
documented accrued and unpaid out-of-pocket expenses incurred by Consenting
Lenders (including, without limitation, all reasonable and documented fees and
out-of-pocket expenses of Wachtell and Richards, Layton) in connection with the
negotiation, documentation, and consummation of this Agreement, the Joint Plan,
the Plan Process Documents and the Restructuring Documents.
 
(b) Negative Covenants.  The Company agrees that, so long as this Agreement has
not been terminated in accordance with its terms unless, (x) otherwise expressly
permitted or required by this Agreement or the Joint Plan, or (y) otherwise
consented to in writing by the Requisite Consenting Lenders, the Company shall
not, and shall cause each of its direct and indirect subsidiaries not to,
directly or indirectly, do or permit to occur any of the following:
 
(i) modify the Joint Plan, in whole or in part, in a manner that is not
consistent in any material respect with this Agreement;
 
(ii) withdraw or revoke the Joint Plan or publicly announce its intention not to
pursue the Joint Plan;
 
(iii) take any such action in connection with the Restructuring Transaction that
is not consistent in any material respect with this Agreement or the Joint Plan;
 
(iv) file any motion, pleading, or other Restructuring Document with the
Bankruptcy Court (including any modifications or amendments thereof) that, in
whole or in part, is not consistent in any material respect with this Agreement
or the Joint Plan and is not otherwise reasonably satisfactory in all respects
to the Requisite Consenting Lenders;
 
 
9

--------------------------------------------------------------------------------

 
(v) commence an avoidance action or other legal proceeding that challenges the
validity, enforceability, or priority of the First Lien Loan Claims, or
otherwise affects the rights of the Consenting Lenders (solely in their capacity
as holders of the First Lien Loans);
 
(vi) incur or suffer to exist any indebtedness, except indebtedness existing and
outstanding immediately prior to the date hereof, trade payables, and
liabilities arising and incurred in the ordinary course of business, and
indebtedness arising under or permitted by the DIP Facility;
 
(vii) incur any liens or security interests, except as permitted under the DIP
Facility; and
 
(viii) enter into any commitment or agreement with respect to
debtor-in-possession financing or the use of cash collateral other than the DIP
Facility unless such commitment or agreement satisfied the DIP Facility
obligations in full in cash and such commitment or agreement complies in all
respects with this Agreement and the Joint Plan.
 
(c) Automatic Stay. The Consenting Lenders are authorized to take any steps
necessary to effectuate the termination of this Agreement notwithstanding
section 362 of the Bankruptcy Code or any other applicable law and no cure
period contained in this Agreement shall be extended pursuant to sections 108 or
365 of the Bankruptcy Code or any other applicable law without the prior written
consent of the Required Consenting Lenders.
 
5.  
Termination of Agreement.

 
(a) Consenting Lenders’ Automatic Termination Events.  This Agreement shall
terminate automatically without any further required action or notice upon the
occurrence of any of the following events, unless the occurrence of such
Consenting Lenders’ Termination Event is waived in writing by the Requisite
Consenting:
 
(i) the Debtors’ failure to obtain approval of the DIP Facility on an interim
basis by entry of an order of the Bankruptcy Court no later than three (3)
business days after the Petition Date;
 
(ii) failure of each Consenting Lender to execute a Shareholder Agreement on or
prior to the date that is fourteen (14) days after the Petition Date;
 
(iii) the Debtors’ failure to obtain approval on a final basis of the DIP
Facility by entry of an order of the Bankruptcy Court (which order shall be in
form and substance reasonably acceptable to the Requisite Consenting Lenders),
no later than twenty-eight (28) days after approval of the DIP Facility on an
interim basis;
 
 
10

--------------------------------------------------------------------------------

 
(iv) the Debtors’ failure to obtain entry by the Bankruptcy Court of the
Disclosure Statement Order no later than forty-five (45) days after the Petition
Date;
 
(v) the Debtors’ failure to obtain entry by the Bankruptcy Court of the
Confirmation Order no later than forty-five (45) days after the Bankruptcy
Court’s entry of the Disclosure Statement Order;
 
(b) Consenting Lenders’ Notice Termination Events.  This Agreement shall
terminate upon five (5) business days written notice (the “Termination Notice”)
delivered in accordance with Section 19 hereof, at any time after the occurrence
of, and during the continuation of, any of the following events, unless waived
in writing by the Requisite Consenting Lenders (or in the case of Section
5(b)(8), the Consenting Lenders:
 
(i) the breach in any material respect by the Debtors of any of their covenants,
representations, or warranties under Sections 4(a), 4(b), or 8 of this
Agreement; provided, however, the Company shall have five (5) business days from
the receipt of a Termination Notice to cure such breach;
 
(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of a material portion of the Restructuring
Transaction; provided, however, that the Debtors shall have five (5) business
days from receipt of a Termination Notice to cure any breach in a manner that
does not prevent or diminish in a material way compliance with the terms of this
Agreement;
 
(iii) the Bankruptcy Court enters an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan of
reorganization, unless prior to such date, such order has been dismissed,
vacated or modified;
 
(iv) the Joint Plan is amended or otherwise modified so as to have an adverse
impact on the Consenting Lenders’ recovery under the Joint Plan;
 
(v) the termination of, or occurrence of an event of default (as defined in the
applicable agreement) under the DIP Facility or any commitment or agreement to
provide exit financing to the Debtors to the extent permitted hereunder, which
shall not have been cured within any applicable grace periods or waived pursuant
to the terms of the commitment or agreement governing such facility;
 
(vi) the termination of, or occurrence of an event of default (as defined in the
applicable order or agreement) under, any order or agreement permitting the use
of cash collateral to the extent permitted hereunder which shall not have been
cured within any applicable grace periods or waived pursuant to the terms of
such order or agreement;
 
(vii) the Bankruptcy Court having entered an order (A) directing the appointment
of an examiner with expanded powers or a chapter 11 trustee, (B) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or (C)
dismissing the Chapter 11 Cases, unless prior to such date, such order has been
dismissed, vacated or modified;
 
 
11

--------------------------------------------------------------------------------

 
(viii) the failure to satisfy any of the conditions to effectiveness set forth
in the Joint Plan by the deadlines set forth in such Joint Plan unless otherwise
waived by the Consenting Lenders;
 
(ix) the Company or any directors or officers of the Company (in such person’s
capacity as a direct or officer) exercises their rights pursuant to Section 23;
and
 
(x) the Bankruptcy Court enters an order approving a debtor-in-possession
financing or exit financing other than the DIP Financing or the Exit Financing.
 
(c) Company Termination Events.  The Company may terminate this Agreement as to
all Parties upon delivery of a Termination Notice in accordance with Section 19
hereof, upon the occurrence of any of the following events:
 
(i) the breach in any material respect by one or more of Consenting Lenders of
any of covenants, obligations, representations, or warranties of the Consenting
Lenders set forth in this Agreement; provided, however, the Consenting Lenders
shall have five (5) business days from the receipt of a Termination Notice to
cure such breach;
 
(ii) the issuance by any required governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling,
judgment, or order enjoining the consummation of a material portion of the
Restructuring Transaction; provided, however, that the Consenting Lenders shall
have five (5) business days from receipt of a Termination Notice to cure any
breach in a manner that does not prevent or diminish in a material way
compliance with the terms of this Agreement; or
 
(iii) the board of directors of the Company after consultation with outside
counsel reasonably determines pursuant to Section 223 in good faith that
continued performance under this Agreement would be inconsistent with the
exercise of its fiduciary duties under applicable law.
 
(d) Mutual Termination.  This Agreement, and the obligations of all Parties
hereunder, may be terminated at any time by mutual written agreement among the
Company and the Requisite Consenting Lenders.
 
 
12

--------------------------------------------------------------------------------

 
(e) Effect of Termination.  Upon the termination of this Agreement in accordance
with this Section 5, and except as provided in Section 13 herein, this Agreement
shall forthwith become void and of no further force or effect and each Party
shall, except as otherwise expressly provided in this Agreement, be immediately
released from its liabilities, obligations, commitments, undertakings, and
agreements under or related to this Agreement and shall have all the rights and
remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring Transaction or otherwise, that it
would have been entitled to take had it not entered into this Agreement,
including all rights and remedies available to it under applicable law, the
First Lien Loans, the First Lien Credit Agreement, and any ancillary documents
or agreements thereto.  At any time prior to the expiration of the voting
deadline, upon any such termination of this Agreement, a Consenting Lender may,
upon written notice to the Debtors and the other Parties (and if prior to any
deadline to vote on a Joint Plan, without seeking permission of the Bankruptcy
Court), revoke its vote or any consents given by such Consenting Lender prior to
such termination, whereupon any such vote or consent shall be deemed, for all
purposes, to be null and void ab initio and shall not be considered or otherwise
used in any manner by the Parties in connection with the Restructuring
Transactions and this Agreement.  If this Agreement has been terminated in
accordance with its terms at a time when permission of the Bankruptcy Court
shall be required for a Consenting Lender to change or withdraw (or cause to
change or withdraw) its vote to accept the Joint Plan, the Company shall not
oppose any attempt by such Consenting Lender to change or withdraw (or cause to
change or withdraw) such vote at such time, subject to only those remedies
available to the Debtors set forth in Section 12.  The Consenting Lenders shall
have no liability to the Debtors or to each other in respect of any termination
of this Agreement in accordance with the terms of this Section 5 that was not
challenged by the Debtors or was found by a court of competent jurisdiction to
be validly exercised.
 
6.  
Good Faith Cooperation; Further Assurances; Acknowledgement.

 
The Parties shall cooperate with each other in good faith and shall coordinate
their activities (to the extent practicable and subject to the terms hereof) in
respect of (a) all matters relating to their rights hereunder in respect of the
Company or otherwise in connection with their relationship with the Company, (b)
all matters concerning the implementation of the Restructuring Transaction, and
(c) the pursuit and support of the Restructuring Transaction (including
confirmation of the Joint Plan).  Furthermore, subject to the terms hereof, each
of the Parties shall take such action as may be reasonably necessary to carry
out the purposes and intent of this Agreement, including making and filing any
required governmental or regulatory filings and voting any claims against or
securities of the Debtors in favor of the Joint Plan, and shall refrain from
taking any action that would frustrate the purposes and intent of this
Agreement.  This Agreement is not, and shall not be deemed, a solicitation for
consents to the Joint Plan or a solicitation to tender or exchange of any of the
First Lien Loans.
 
7.  
Restructuring Transaction Documents.

 
Each Party hereby covenants and agrees (i) to negotiate in good faith the
Restructuring Transaction Documents and (ii) to execute (to the extent such
Party is a party thereto) and otherwise support the Restructuring Transaction
Documents, as applicable.  For the avoidance of doubt, each Party agrees to
(a) act in good faith and use commercially reasonable efforts to support and
complete successfully the implementation of the Joint Plan in accordance with
the terms of this Agreement, (b) do all things reasonably necessary and
appropriate in furtherance of consummating the Restructuring Transaction in
accordance with, and within the time frames contemplated by, this Agreement and
the Joint Plan and (c) act in good faith and use commercially reasonable efforts
to consummate the Restructuring Transaction as contemplated by the this
Agreement and the Joint Plan.
 
 
13

--------------------------------------------------------------------------------

 
8.  
Representations and Warranties.

 
(a) Each Party, severally (and not jointly), represents and warrants to the
other Parties that the following statements are true, correct and complete as of
the date hereof (or as of the date a Consenting Lender becomes a party hereto):
 
(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated under this Agreement and
the Joint Plan and perform its obligations contemplated under this Agreement and
the Joint Plan, and the execution and delivery of this Agreement and the
performance of such Party’s obligations under this Agreement and the Joint Plan
have been duly authorized by all necessary corporate, limited liability company,
partnership, or other similar action on its part;
 
(ii) the execution, delivery, and performance by such Party of this Agreement
does not and will not (A) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, or (B)
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under any material contractual obligation to which it or
any of its subsidiaries is a party, other than breaches that arise from the
filing of the Chapter 11 Cases;
 
(iii) the execution, delivery, and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent, or
approval of, or notice to, or other action to, with or by, any federal, state,
or governmental authority or regulatory body, except such filings as may be
necessary and/or required for disclosure by the Securities and Exchange
Commission and in connection with the Chapter 11 Cases, the Joint Plan, and the
Disclosure Statement; and
 
(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability or a ruling of the Bankruptcy Court.
 
(b) Each Consenting Lender severally (and not jointly), represents and warrants
to the Debtors that, as of the date hereof (or as of the date such Consenting
Lender becomes a party hereto), such Consenting Lender (i) is the beneficial
owner of the aggregate principal amount of First Lien Loans set forth below its
name on the signature page hereof (or below its name on the signature page of a
Joinder Agreement for any Consenting Lender that becomes a party hereto after
the date hereof), and/or (ii) has, with respect to the beneficial owners of such
First Lien Loans, (A) sole investment or voting discretion with respect to such
First Lien Loans, (B) full power and authority to vote on and consent to matters
concerning such First Lien Loans or to exchange, assign, and transfer such First
Lien Loans, or (C) full power and authority to bind or act on the behalf of,
such beneficial owners.
 
 
14

--------------------------------------------------------------------------------

 
(c) Each Consenting Lender severally (and not jointly), represents and warrants
to the Debtors that, such Consenting Lender has made no prior Transfer of, and
has not entered into any other agreement to Transfer, in whole or in part, any
portion of its right, title, or interests in any First Lien Loans that are
inconsistent with the representations and warranties of such Consenting Lender
herein or would render such Consenting Lender otherwise unable to comply with
this Agreement and perform its obligations hereunder.
 
9.  
Amendments and Waivers.

 
This Agreement, including any exhibits or schedules hereto, may not be modified,
amended or supplemented except in a writing signed by the Company and the each
Consenting Lenders.
 
10.
Effectiveness.

 
This Agreement shall become effective and binding when counterpart signature
pages to this Agreement have been executed and delivered by (i) the Debtors and
(ii) Consenting Lenders holding at least 66.7% in aggregate principal amount of
the First Lien Loan Claims.
 
11.  
GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.  BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION,
SUIT, DISPUTE, OR PROCEEDING ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE BROUGHT IN THE FEDERAL OR STATE COURTS LOCATED IN THE STATE
OF NEW YORK; PROVIDED THAT SUCH LEGAL ACTION, SUIT, DISPUTE, OR PROCEEDING
ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT IN
THE BANKRUPTCY COURT FOR SO LONG AS THE DEBTORS ARE SUBJECT TO THE JURISDICTION
OF THE BANKRUPTCY COURT.  THE PARTIES HERETO IRREVOCABLY CONSENT TO THE
JURISDICTION OF SUCH COURTS AND WAIVE ANY OBJECTIONS AS TO VENUE OR INCONVENIENT
FORUM.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING
THE FOREGOING CONSENT TO JURISDICTION, FOLLOWING THE COMMENCEMENT OF THE CHAPTER
11 CASES AND SO LONG AS THE BANKRUPTCY COURT HAS JURISDICTION OVER THE CHAPTER
11 CASES, EACH OF THE PARTIES AGREES THAT THE BANKRUPTCY COURT SHALL HAVE
EXCLUSIVE JURISDICTION WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF THE
BANKRUPTCY COURT.
 
 
15

--------------------------------------------------------------------------------

 
12.  
Specific Performance/Remedies.

 
Subject to Section 22 of this Agreement, it is understood and agreed by the
Parties that (a) money damages would not be a sufficient remedy for any breach
of this Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive relief as a remedy of any such breach
without the necessity of proving the inadequacy of money damages as a remedy,
including an order of the Bankruptcy Court requiring any Party to comply
promptly with any of its obligations hereunder and (b) no remedy other than
specific performance shall be available to the non-breaching Party.
 
13.  
Survival.

 
Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13 and
Sections 4(a)(xviii), 5(e), 9, 11, 12, 15, 16, 17, 20, and 21 hereof (and any
defined terms used in any such Sections) shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof.
 
14.  
Headings.

 
The headings of the sections, paragraphs, and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.
 
15.  
Successors and Assigns; Severability; Several Obligations.

 
This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, assigns, heirs, executors, administrators, and
representatives; provided, however, that nothing contained in this Section 15
shall be deemed to Transfers of the  First Lien Loans or First Lien Loan Claims
other than in accordance with Section 3(d) of this Agreement.  If any provision
of this Agreement, or the application of any such provision to any person or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect so long as the economic or legal substance of
the Restructuring Transaction contemplated hereby are not affected in any manner
materially adverse to any Party.  Upon any such determination of invalidity, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a reasonably
acceptable manner in order that the Restructuring Transaction contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.
 
 
16

--------------------------------------------------------------------------------

 
16.  
No Third-Party Beneficiaries.

 
Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.
 
17.  
Prior Negotiations; Entire Agreement.

 
This Agreement, including the exhibits and schedules hereto (including the Joint
Plan), constitutes the entire agreement of the Parties, and supersedes all other
prior negotiations, with respect to the subject matter hereof, except that the
Parties acknowledge that any confidentiality agreements (if any) heretofore
executed between the Company and each Consenting Lender shall continue in full
force and effect.
 
18.  
Counterparts.

 
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement.  Execution copies of this Agreement may be delivered by
facsimile or otherwise, which shall be deemed to be an original for the purposes
of this Section 18.
 
19.  
Notices.

 
All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):
 

 
(1)  If to the Company, to:
     
GSE Environmental, Inc.
19103 Gundle Road
Houston, Texas 77073
 
Attention: Daniel Storey
     
With a copy to:
     
Kirkland & Ellis LLP
 
300 North LaSalle
 
Chicago, IL 60654
Phone: (312) 862-7347
 
Fax: (312) 862-2200
 
Attention:
Patrick J. Nash, Esq.
   and
Jeffrey D. Pawlitz, Esq.
 
     
(2)           If to a Consenting Lender or a transferee thereof, to the
addresses or facsimile numbers set forth below following the Consenting Lender’s
signature (or as directed by any transferee thereof), as the case may be, with
copies to:

 
 
17

--------------------------------------------------------------------------------

 

     
Wachtell, Lipton, Rosen & Katz LLP
51 West 52nd Street
New York, New York 10019
Phone: (212) 403-1202
Fax: (212) 403-1000
 
Attention:
Scott K. Charles, Esq. and Emily D. Johnson
     



Any notice given by delivery, mail, or courier shall be effective when
received.  Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.
 
20.  
Reservation of Rights; No Admission.

 
Except as expressly provided in this Agreement and in any amendment among the
Parties, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict the ability of each of the Parties to protect and preserve
its rights, remedies, and interests, including, without limitation, its claims
against any of the other Parties (or their respective affiliates or
subsidiaries) or its full participation in any bankruptcy case filed by the
Company or any of its affiliates and subsidiaries.  Except as expressly provided
in this Agreement and in any amendment among the Parties, if the transactions
contemplated by the Restructuring Transaction are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights.  This Agreement and the Joint Plan are part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties.  Pursuant to Rule 408 of the Federal Rule of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.  This Agreement shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of any Party of any claim or
fault or liability or damages whatsoever.  Each of the Parties denies any and
all wrongdoing or liability of any kind and does not concede any infirmity in
the claims or defenses which it has asserted or could assert.
 
21.  
Relationship Among Parties.

 
It is understood and agreed that no Consenting Lender has any duty of trust or
confidence in any kind or form with any other Consenting Lender as a result of
this Agreement, and, except as expressly provided in this Agreement, there are
no commitments among or between them.  In this regard, it is understood and
agreed that any Consenting Lender may trade in the First Lien Loans or other
debt or equity securities of the Company without the consent of the Company or
any other Consenting Lender, subject to applicable securities laws and the terms
of this Agreement.
 
22.  
Fiduciary Duties.

 
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
require the Company, or any directors or officers of the Company (in such
person’s capacity as a director or officer) to take any action, or to refrain
from taking any action, to the extent that taking such action or refraining from
taking such action is reasonably likely to constitute a breach of such person’s
or entity’s fiduciary obligations which such entity or person owes to any other
person or entity under applicable law; provided, however, that (a) the Company,
in its sole discretion, may terminate this Agreement in accordance with
paragraph 5(c), and (b) specific performance shall not be available as a remedy
if this Agreement is terminated in accordance with this section 22.
 
 
18

--------------------------------------------------------------------------------

 
23.  
Representation by Counsel.

 
Each Party acknowledges that it has been represented by, or provided a
reasonable period of time to obtain access to and advice by, counsel with this
Agreement and the Restructuring Transaction contemplated herein.  Accordingly,
any rule of law or any legal decision that would provide any Party with a
defense to the enforcement of the terms of this Agreement against such Party
based upon lack of legal counsel shall have no application and is expressly
waived.
 
24.  
Independent Analysis.

 
Each of the Consenting Lender hereby confirms that it has made its own decision
to execute this Agreement based upon its own independent assessment of documents
and information available to it, as it deemed appropriate.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.
 
[Signature Pages Follow]
 
 
19

--------------------------------------------------------------------------------

 
[Restructuring Support Agreement Signature Pages]
 

       
GSE Holding, Inc.
GSE Environmental, Inc.
GSE Environmental, LLC
SynTech, LLC
           
By:
/s/ Daniel C. Storey
     
Name:   Daniel C. Storey
     
Title:     Senior Vice President,
Chief Financial Officer
                 



 
 
 

--------------------------------------------------------------------------------

 
CETUS CAPITAL II, LLC
   
By:
/s/ Richard Maybaum
     
Name:
Richard Maybaum
     
Title:
Managing Director
       
Principal Amount of First Lien Loans:  $  [REDACTED]
 
Notice Address:
   
8 Sound Shore Drive
 
Suite 303
 
Greenwich, CT 06830
 
Fax:
(203) 552-3595
 
Attention:
Gentry Klein
 



 
 
 

--------------------------------------------------------------------------------

 
LITTLEJOHN OPPORTUNITIES MASTER FUND LP
   
By:
/s/ Richard Maybaum
     
Name:
Richard Maybaum
     
Title:
Managing Director
       
Principal Amount of First Lien Loans:  $  [REDACTED]
 
Notice Address:
   
8 Sound Shore Drive
 
Suite 303
 
Greenwich, CT 06830
 
Fax:
(203) 552-3595
 
Attention:
Gentry Klein
 



 
 
 

--------------------------------------------------------------------------------

 
SG DISTRESSED FUND, LP
   
By:
/s/ Richard Maybaum
     
Name:
Richard Maybaum
     
Title:
Managing Director
       
Principal Amount of First Lien Loans:  $  [REDACTED]
 
Notice Address:
   
8 Sound Shore Drive
 
Suite 303
 
Greenwich, CT 06830
 
Fax:
(203) 552-3595
 
Attention:
Gentry Klein
 



 
 
 

--------------------------------------------------------------------------------

 
TENNENBAUM OPPORTUNITIES FUND VI, LLC
By: Tennenbaum Capital Partners, LLC, its Investment Manager
   
By:
/s/ David A. Hollander
     
Name:
David A. Hollander
     
Title:
Managing Partner
       
Principal Amount of First Lien Loans:  $ [REDACTED]
 
Notice Address:
   
c/o Tennenbaum Capital Partners, LLC
 
2951 28th St. Suite 1000
 
Santa Monica, CA 90405
 
Fax:
310-899-4967
 
Attention:
David Hollander
 



 
 
 

--------------------------------------------------------------------------------

 
TENNENBAUM OPPORTUNITIES PARTNERS V, LP
By:  Tennenbaum Capital Partners, LLC, its Investment Manager
   
By:
/s/ David A. Hollander
     
Name:
David A. Hollander
     
Title:
Managing Partner
       
Principal Amount of First Lien Loans:  $ [REDACTED]
 
Notice Address:
   
c/o Tennenbaum Capital Partners, LLC
 
2951 28th St. Suite 1000
 
Santa Monica, CA 90405
 
Fax:
310-899-4967
 
Attention:
David Hollander
 



 
 
 

--------------------------------------------------------------------------------

 
STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND II, L.P.
By:  SVP Special Situations II, LLC
   
By:
/s/ Lewis Schwartz
     
Name:
Lewis Schwartz
     
Title:
Chief Financial Officer
       
Principal Amount of First Lien Loans:  $ [REDACTED]
 
Notice Address:
   
Strategic Value Partners LLC
 
100 West Putnam Avenue
 
Greenwich, CT 06830
 
Phone: 203-618-3599
 
Fax:
201-720-2945 (or email 12017202945@tls.ldsprod.com)
 
Attention:
Aravind Rajasekharan
 



 
 
 

--------------------------------------------------------------------------------

 
STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND III, L.P.
By: SVP Special Situations III, LLC, its Investment Manager
   
By:
/s/ Lewis Schwartz
     
Name:
Lewis Schwartz
     
Title:
Chief Financial Officer
       
Principal Amount of First Lien Loans:  $ [REDACTED]
 
Notice Address:
   
Strategic Value Partners LLC
 
100 West Putnam Avenue
 
Greenwich, CT 06830
 
Phone:      203-618-3599
 
Fax:           201-720-2945 (or email 12017202945@tls.ldsprod.com)
 
Attention:  Aravind Rajasekharan
 



 
 
 

--------------------------------------------------------------------------------

 
STRATEGIC VALUE SPECIAL SITUATIONS OFFSHORE FUND III-A, L.P.
By: SVP Special Situations III-A, LLC, its Investment Manager
   
By:
/s/ Lewis Schwartz
     
Name:
Lewis Schwartz
     
Title:
Chief Financial Officer
       
Principal Amount of First Lien Loans:  $ [REDACTED]
 
Notice Address:
   
Strategic Value Partners LLC
 
100 West Putnam Avenue
 
Greenwich, CT 06830
 
Phone:
203-618-3599
 
Fax:
201-720-2945 (or email 12017202945@tls.ldsprod.com)
 
Attention:
Aravind Rajasekharan
 



 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
JOINT PLAN
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
JOINDER AGREEMENT
 
[_________], 2014
 
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of May 4, 2014 (as
amended, supplemented, or otherwise modified from time to time, the
“Restructuring Support Agreement”),1 by and among the Company and the Consenting
Lenders.
 
1.           Agreement to be Bound.  The Transferee hereby agrees to be bound by
all of the terms of the Restructuring Support Agreement, a copy of which is
attached to this hereto as Annex I (as the same has been or may be hereafter
amended, restated, or otherwise modified from time to time in accordance with
the provisions hereof).  The Transferee shall hereafter be deemed to be a
“Consenting Lender” and a “Party” for all purposes under the Restructuring
Support Agreement.
 
2.           Representations and Warranties.  With respect to the aggregate
principal amount of First Lien Loans set forth below its name on the signature
page hereof, the Transferee hereby makes the representations and warranties of
the Consenting Lenders set forth in Section 8 of the Agreement to each other
Party to the Restructuring Support Agreement.
 
3.           Governing Law.  This joinder agreement (the “Joinder Agreement”) to
the Restructuring Support Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.
 
* * * * *
 
[The Remainder Of This Page Is Intentionally Left Blank]
 

___________________ 
1
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Restructuring Support Agreement.

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Transferee has caused this Joinder Agreement to be
executed as of the date first written above.
 


 
Name of
Transferor:                                                                                     
 
Name of
Transferee:                                                                                     
 

       
By:
           
Name:
           
Title:
               
Principal Amount of First Lien Loans Transferred:  $__________________
             
Notice Address:
                         
Fax:
     
Attention:
             
With a copy to:
                             
Fax:
     
Attention:
         



 